Citation Nr: 0507290	
Decision Date: 03/14/05    Archive Date: 03/21/05	

DOCKET NO.  03-31 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder separation.   

2.  Entitlement to service connection for headaches.   

3.  Entitlement to an increased initial (compensable) rating 
for hemorrhoids.  


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1992 to May 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


FINDINGS OF FACT

1.  The veteran does not have residuals of a left shoulder 
separation that are related to active service.  

2.  The veteran does not have headaches that are related to 
active service.  

3.  The veteran's service-connected hemorrhoids are manifest 
by complaints of bleeding, and by medical evidence of 
internal hemorrhoids that are reducible, without evidence of 
thrombosis, frequent recurrence, excessive redundant tissue, 
anemia or fissures.  


CONCLUSIONS OF LAW

1.  Residuals of a left shoulder separation were not incurred 
in or aggravated during active service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  

2.  Headaches were not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

3.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 7336 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The reports of February 1995 and August 1996 service 
examinations reflect no complaint, finding, or treatment with 
respect to headaches or the veteran's left shoulder.  In a 
November 2001 medical history, in conjunction with a service 
examination accomplished at that time, the veteran reported 
that he had fallen on his left shoulder.  The November 2001 
service examination report reflects no pertinent abnormality, 
and indicates that the veteran's upper extremities were 
normal.  A March 2002 service medical record reflects that 
the veteran complained of left shoulder pain and continuous 
headaches.  

VA treatment records, dated in April and October 2003, 
reflect that the veteran reported that he did not have any 
headaches.  Remaining VA treatment records are silent for a 
complaint, finding, or treatment with respect to headaches or 
the veteran's left shoulder.  

The report of a January 2004 VA fee-basis examination does 
not reflect any complaints, findings, or diagnoses with 
respect to the veteran's left shoulder or headaches.  

In the absence of competent medical evidence indicating that 
the veteran currently experiences a chronic headache 
disability or chronic disability that is residual of a left 
shoulder separation during service, and competent medical 
evidence indicating that the veteran does not currently 
experience headaches or chronic disability relating to his 
left shoulder, a preponderance of the evidence is against his 
claims for service connection for residuals of left shoulder 
separation and headaches.  

II.  Higher Initial Disability Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating, otherwise, the lower 
rating will be assigned.  

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.  

The veteran's service-connected hemorrhoids have been 
evaluated under the provisions of Diagnostic Code 7336 of the 
Rating Schedule.  Diagnostic Code 7336 provides that a 
noncompensable evaluation will be assigned for mild or 
moderate hemorrhoids.  Where hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent evaluation will 
be assigned.  A 20 percent evaluation will be assigned where 
there is persistent bleeding with secondary anemia or 
fissures.  

An April 2003 VA treatment record reflects that on 
examination there were no internal or external hemorrhoids, 
but there were tags.  Stool was present in the bowel and 
hemoccult positive with bright red blood on the examiner's 
glove.  The assessment included no significant internal or 
external hemorrhoids, but there was rectal bleeding.  An 
October 2003 VA treatment record reflects an assessment that 
rectal bleeding was not occurring at that time.  There was no 
anemia.  

The report of a January 2004 VA fee-basis examination 
reflects that the veteran reported that he had hemorrhoids 
that recurred frequently.  He treated them with 
Preparation H.  On examination, internal hemorrhoids were 
present on the right side.  These were reducible.  There was 
no evidence of bleeding.  Thrombosis was absent.  There was 
no evidence of frequent recurrence and they were without 
excessive redundant tissue.  The diagnoses included 
hemorrhoid, external or internal.  

There is no competent medical evidence indicating that the 
veteran has hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  Although the veteran has reported 
rectal bleeding, and bright blood was noted on examination in 
April 2003, it was not noted thereafter, and the veteran 
reported no bleeding in October 2003.  Moreover, there is no 
competent medical evidence that any such bleeding has led to 
anemia, and there is no evidence of fissures.  

There is competent medical evidence that the veteran's 
hemorrhoids are not large or thrombotic, are not irreducible, 
do not have excessive redundant tissue, and do not evidence 
frequent recurrences.  There is also competent medical 
evidence that the veteran does not have persistent bleeding 
associated with his hemorrhoids and that he does not have 
secondary anemia.  Therefore, a preponderance of the evidence 
is against a compensable evaluation for the veteran's 
service-connected hemorrhoids.  


Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9,. 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, where, as 
here, that notice was not provided at the time of the initial 
AOJ decision, the appellant has the right to VCAA content 
complying notice and proper subsequent VA process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The VCAA notice was provided to him via July and December 
2003 letters, as well as statements of the case issued in 
September 2003 and February 2004.  The statements of the case 
also provided the veteran with VCAA implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.  

The statements of the case informed the veteran of the 
governing laws and regulations.  They also informed him of 
the evidence that was considered in arriving at the decision.  

Here, the Board finds that the any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the content of the notices provided to 
the veteran has fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of the claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a notice prior to the 
adjudication is harmless error.  

With respect to the VA's duty to assist, the RO has properly 
obtained all VA treatment records.  The veteran indicated 
that he has received no treatment other than VA treatment.  
The veteran has been afforded a VA examination.  The veteran 
requested a personal hearing, and a personal hearing was 
scheduled, but in December 2004, the veteran withdrew his 
request for a personal hearing.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

Service connection for residuals of a left shoulder 
separation is denied.  

Service connection for headaches is denied.  

An increased (compensable) rating for hemorrhoids is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


